ORDER
In 2013, respondent pleaded guilty in Orleans Parish to one count of obscenity and one count of purchasing alcohol for a person under 21. In 2015, respondent pleaded guilty in Calcasieu Parish to a felony charge of malfeasance in office and a misdemeanor charge of simple battery. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel (“ODC”) has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Ronald A. Rossitto, Louisiana Bar Roll number 11479, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Ronald A. Rossitto for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Ronald A. Rossitto shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/
/s/ Justice, Supreme Court Of Louisiana